Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 8, 2022

                                     No. 04-22-00279-CV

                   IN THE INTEREST OF M.A.B AND B.A.C., Children,

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021PA00574
                          Honorable Raul Perales, Judge Presiding


                                        ORDER
        This is an accelerated appeal from a final order terminating appellant’s parental rights
which must be disposed of by this court within 180 days of the date the notice of appeal was
filed. See TEX. R. JUD. ADMIN. 6.2. The appellant’s brief was due on July 5, 2022. However, the
appellant has filed a motion requesting an extension of time to file the appellant’s brief. The
motion is GRANTED. The appellant’s brief is due on or before July 25, 2022.

       Given the time constraints governing the disposition of this appeal, no further
requests for extensions of time will be granted absent extenuating circumstances.



       It is so ORDERED on this 8th day of July, 2022.

                                                                     PER CURIAM



      ATTESTED TO: ______________________________
                   MICHAEL A. CRUZ, Clerk of Court